Citation Nr: 0117407	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenic disorder, residual type.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1962 to August 1963.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim 
of entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenic disorder, residual type.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected schizophrenic disorder is 
manifested by isolation; blunted and flat affect; poor 
insight; and sullen and depressed mood.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for schizophrenic disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9204 (1995), 4.130, Diagnostic Code 9204 
(effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected schizophrenic disorder, which is 
currently evaluated as 50 percent disabling.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 2000 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Under the old Schedule the following evaluations are provided 
for psychotic disorders:

30 percent for definite impairment of social and 
industrial adaptability;

50 percent for considerable impairment of social and 
industrial adaptability;

70 percent with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability 
; and 

100 percent with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (1995).

The current Schedule provides for the following evaluations:  

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting ); 
inability to establish and maintain effective 
relationships; and 

100 percent for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9404 
(effective November 7, 1996).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995). 

VA's duty to assist

The Veterans Claims Assistance Act of 2000 [the VCAA] 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

The RO in Brooklyn, New York granted the veteran service 
connection for schizophrenic reaction in January 1964 and 
assigned a 30 percent disability rating.  In a March 1969 
rating decision, the RO in San Juan, the Commonwealth of 
Puerto Rico, increased the disability evaluation to 50 
percent, which has continued since that time, except for 
various periods of hospitalization during which the veteran 
was evaluated as 100 percent disabled.  The RO granted the 
veteran a 100 percent evaluation for periods of 
hospitalization from January through March 1978, December 
1979 through January 1980, January through March 1984, June 
through July 1987, February through March 1988, June 1988, 
and March through April 1989.  

The veteran was afforded a VA examination in June 1995 during 
which he reported inactivity and staying in the bed much of 
the day.  The veteran further reported seeking isolation and 
when asked, he indicated does he does not drink as much as he 
used to.  Mental status examination revealed the veteran to 
be well developed, adequately dressed and groomed, and quiet.  
He was not spontaneous or elaborate in his responses, which 
were relevant and coherent.  While the veteran exhibited 
chronic depression and poor tolerance, he was not overtly 
delusional or hallucinatory.  He was somewhat referential.  
He denied suicidal and homicidal ideation.  Although his 
affect was flat and his insight superficial, he was oriented 
to person, place, and time with average intellectual 
functioning, preserved memory and fair judgment.  He was 
assigned a GAF score of 60-61.  

DR. MAC treated the veteran from October 1991 to April 1997.  
Treatment records from that time indicate that the veteran 
was delusional and required supervision.  Dr. MAC described 
the veteran as "totally and permanently disabled."  His 
prognosis was noted as poor.  

In January 1998 the veteran was afforded another VA 
examination at which time the examiner noted that the veteran 
had not been hospitalized since 1989 and that his most recent 
diagnoses were those of schizophrenia undifferentiated and 
alcohol dependence continuous.  He admitted forgetting to 
take his medicine many times.  The veteran reported being 
isolated and not particularly interested in doing anything.  

Mental status examination revealed him to be well developed, 
well nourished, and adequately dressed.  He was not 
communicative or spontaneous and his responses were brief 
without elaboration.  Although the veteran was not actively 
suicidal or homicidal, his affect was flat and his mood 
sullen.  He was oriented to person, place, and time.  Despite 
his complaints, his memory was also grossly preserved.  The 
veteran was noted as having average intellectual functioning 
with fair judgment and superficial insight.  The psychiatrist 
continued the veteran's diagnoses of schizophrenic disorder, 
residual type with depression and substance use disorder, 
alcohol abuse versus dependence; a GAF score of 50 was 
assigned.  

In February 1998 the veteran and his son provided testimony 
at a Travel Board hearing before the undersigned Board 
member.  The veteran testified that he generally remained 
isolated from others and that he did not open the doors when 
he was home alone.  He further testified that he did not 
socialize because he believed people talked about him and 
therefore, he only said hello to his neighbors.  The veteran 
indicated that he only drove once in a while, when he took 
the car keys from his son.  He indicated that while he did 
lose his temper and still had suicidal ideation, he no longer 
attempted suicide and was not taking any medications.  
According to the veteran's testimony his condition had gotten 
worse and he needed hospitalization since 1989; however, 
medical personnel refused to admit him until he sought 
treatment for his alcohol dependence.  His son, with whom the 
veteran lived, testified that veteran had no interest in 
doing anything and that he often returned home from work and 
had to take care of the house because the veteran did not 
help.  

A VA examination conducted in October 1999 revealed that the 
veteran had been referred to an alcohol dependence treatment 
program (ADTP) but that he only attended a few times before 
discontinuing treatment in 1998.  Since that time, the 
veteran stopped taking medication and had not been receiving 
any treatment.  Again, the veteran reported isolating himself 
in his home and episodes of sleeplessness.  He indicated that 
his daughter took care of the house and meals for him.  

Mental status examination revealed the veteran to be well 
developed, well nourished, casually dressed and groomed.  The 
veteran was not spontaneous, his psychomotor was diminished 
and his facial expression was empty.  While his answers were 
relevant and coherent, he did not elaborate upon them.  The 
psychiatrist noted that although there was some referential 
thinking, the veteran was neither overtly delusional nor 
actively hallucinating.  His affect was blunted with a sullen 
and depressed mood.  He was oriented to person, place, and 
time and despite poor insight, his memory and judgment were 
fair and he appeared to be of average intelligence.  Again, 
the veteran was diagnosed with schizophrenia residual type 
and alcohol dependence; the psychiatrist assigned a GAF score 
of 60-65.

A social and industrial field survey was conducted at the 
veteran's home in November 1999.  The veteran and two of his 
neighbors were interviewed.  The social worker that conducted 
the interview noted that the veteran's house was clean and 
adequately furnished and that all the windows and the main 
door were ajar upon arrival.  According to the veteran, the 
door was open because he was waiting for his daughter-in-law, 
who had gone to run some errands, to return.  

The veteran reported that he cleaned his house and did his 
own laundry.  Although the veteran indicated that he 
occasionally cooked, he noted that relatives primarily 
prepared his meals.  Despite the urging of the social worker 
the veteran would not discuss his symptomatology.  The 
veteran indicated that he seldom talked to his neighbors; 
however, the neighbors that were interviewed indicated that 
although the veteran was inside his home most of the time, he 
talked to them when they stopped by for a visit.  According 
to their responses, he enjoyed doing favors for them whenever 
asked and on several occasions drove one neighbor to the 
hospital.  Although the neighbors denied noticing any 
abnormal behavior, they knew that the veteran used to drink.  
The social worker observed a bar in the dining room with 
several empty bottles on it.


Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the statement of the 
case and supplemental statement of the case provided by the 
RO in August 1995 and November 2000 respectively, the veteran 
and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Discussion

The veteran is currently evaluated as 50 percent disabled 
under 38 C.F.R. § 4.132, Diagnostic Code 9204 (1995).  The 
schedular criteria for the next higher disability rating, 
70 percent, require severely impaired social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 
(1995).  As discussed above, the schedular rating criteria 
for psychiatric disorders were amended in 1996.  Under the 
current rating criteria, a 70 percent disability rating is 
warranted for occupational and social impairment due to such 
symptoms as suicidal ideation; intermittently illogical 
speech; depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9404 (effective November 7, 1996).  

In the present case, the veteran has consistently been found 
to have good familial relationships.  Although he 
continuously reports isolating himself, the veteran lives 
with his son and has regular contact with his daughter-in-law 
and other relatives, who he reports regularly assist him in 
housekeeping and cooking.  Furthermore, contrary to the 
veteran's reports of keeping himself isolated in his home, 
social workers in 1999 arrived at the veteran's home to find 
all of the windows and the main door open.  Additionally, the 
two neighbors interviewed by the social worker during the 
home visit, reported that the veteran converses with them 
whenever they drop by and that he enjoys helping them 
whenever he can.  The VA examiner in 1995 and 1999 assigned 
the veteran a GAF score of 60-65, representing a finding of 
no more than moderate impairment.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) and Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2000). 

The Board acknowledges that the veteran's mood has been 
described in the past as depressed and sullen; his affect has 
consistently been flat with poor insight; and he has a 
history of suicidal ideation.  The Board also acknowledges 
Dr. MAC's opinion that the veteran was totally disabled and 
required supervision.  However, Dr. MAC's reports are 
superficial and although in the 1997 report he stated that 
the veteran was delusional, VA examinations in 1995 and 1999 
found that the veteran was not delusional.  He also stated in 
the 1995 report that the veteran was unable to manage his 
funds; however, the VA examinations in 1995, 1998 and 1999 
noted that the veteran was competent to manage his VA funds.  
Dr. MAC also noted diagnoses of peptic ulcer, bronchial 
asthma and alcohol abuse, and did not relate the veteran's 
unemployability to his schizophrenia alone.  The Board finds 
that the VA examination reports are more comprehensive, 
including with conclusions based on reported findings, than 
Dr. MAC's and that the VA examination reports are of greater 
probative weight than Dr. MAC's reports.

Again, the Board notes that after reviewing the veteran's 
claims file, neither the 1995, 1998, nor 1999 VA examination 
reports concluded that the veteran was totally disabled and 
required supervision.  In fact, VA examinations in 1995 and 
1999 revealed no suicidal or homicidal ideation.  While he 
reported suicidal ideation during the 1998 VA examination, 
the veteran denied any attempts.  The veteran reported to the 
1995, 1998, and 1999 VA examinations well developed, well 
nourished and appropriately dressed.  Each examination 
revealed him to be oriented to person, place and time.  His 
memory and judgment were fair and he was continuously found 
to be of average intelligence.  Additionally, as mentioned 
above, the VA psychiatrist in 1995 and 1999 assigned GAF 
scores from 60 to 65, representing symptoms of no more than 
moderate impairment.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) and Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  These scores are consistent with 
the other relevant evidence describing the veteran's symptoms 
of flat or blunted affect and feelings of isolation, which 
although no doubt distressing to the veteran do not 
necessarily establish severe impairment of social and 
industrial adaptability.  Moreover the veteran has not been 
taking medication prescribed to alleviate his psychiatric 
symptoms, and it is apparent from the diagnoses entered by 
both the VA examiner and Dr. MAC, along with his testimony 
that he has been denied hospital treatment until he receives 
treatment for alcohol abuse, that he has a coexisting alcohol 
abuse disorder.  

After reviewing the evidence as a whole, the Board concludes 
that the evidence does not reflect more that considerable 
impairment of social and industrial adaptability or 
deficiencies in most areas of work, family relations, 
judgment, thinking or mood such as to warrant a rating in 
excess of 50 percent under the schedular criteria in effect 
before or after November 1996.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1995) (effective prior to November 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9204 (2000) (effective 
November 1996).  

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 50 percent.  
The evidence is not in equipoise, and there is no doubt to be 
resolved.  The benefit sought on appeal is accordingly 
denied.



ORDER

An increased evaluation for service-connected schizophrenic 
disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

